DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction dated 9/15/21 has been withdrawn.  Examiner reserves the right to restriction if the pending claims introduce various species. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakinaka (JP 2006-187489).
	Regarding claim 21, Sakinaka discloses a club head having a front port 21, rear portion 23, toe portion, heel portion, crown portion, and sole portion 22 (See Figures 1 and 2).  A body is defined by the front portion rear portion, toe portion, heel portion, crown portion, and sole portion.  A central sole section extends from the front portion to the rear portion and is configured to retain a weight, the heel portion includes a heel-side opening 4a and the toe portion includes a toe-side opening 4a wherein the central sole section separates the two.  A heel-side insert 3a is attached to the body over the heel-side opening such that the heel-side opening is covered by the heel-side insert (See Figure 2).  A toe-side insert 3a is attached to the body over the toe-side opening such that the toe-side opening is cover by the toe-side insert (See Figure 1). A first weight 3a is also attached to the central sole section in a first location (See Figure 2).
. 
Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rice et al. (USPN 8540588).
	Regarding claim 21, Rice et al. discloses a club head having a front portion, rear portion, toe portion¸ heel portion, crown portion, and sole portion.  The front portion, rear portion, toe portion, heel portion, crown portion, and sole portion defines the body.  A central sole section extends from the front portion to the rear portion and is configured to retain a weight 192.  It should be noted that Rice discloses that one or more openings 165 can be located on the sole to each receive a weight (See Paragraph Bridging columns 5 and 6).  Rice et al. also discloses a heel-side opening and a toe-side opening covered by heel-side 180 and toe-side 185 inserts (See Figure 22 and Column 9, lines 4 through 19).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakinaka (JP 2006-187489) in view of Beach et al. (USPN 7198575).
Regarding claim 23, Sakinaka discloses a first and second weight in the central sole section but does not disclose how much the weights displace the center of gravity in a direction parallel to the front and rear direction.  Beach et al. discloses a club head having a central sole section with a first and second weight attached wherein the weights vary the location of the center of gravity.  Beach et al. discloses that the center of gravity extends from a shaft axis a distance delta 1 12 to 25 millimeters in the front to rear direction (See the paragraph bridging columns 4 and 5).  Since the ranges is 12 to 25mm, this is an indication that the center of gravity moves at most 13mm from one point (delta 1 =12mm) to another point (delta 1 = 25mm).  Beach et al. also notes that the delta 1 distance assists in manipulating the trajectory and spin of the golf ball (See the paragraph bridging columns 4 and 5).  One having ordinary skill in the art would have found it obvious to have the first and second weights displacing the center of gravity by at least 3mm, as taught by Beach et al., in order to optimize the trajectory and spin of the golf ball.   
Claims 24-26 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakinaka (JP 2006-187489) in view of Beach et al. (USPN 7198575) and Sander et al. (USPN 9033815).
	Regarding claim 24, Sakinaka discloses the body having a hosel but Sakinaka does not disclose an adjustable head-shaft connection assembly coupled to the hosel.  Sander et al. discloses a club head having a hosel wherein the hosel has a head-shaft connection assembly attached to the hosel (See Abstract and Figure 3).  One having ordain skill in the art would have found it obvious to have an adjustable head-shaft 
	Regarding claim 25, Beach et al. discloses a first location proximate the front portion and a second location proximate the rear portion with weights attached thereto (See Column 4, lines 16 through 26). Beach et al. also notes that the club head has heel and toe weights 25 attached at the heel portion and toe portions wherein the first and second weight are forward and rearward of the weights at the heel portion and toe portion (See Figure 2). Sakinaka discloses weights being attached to opening in the club head but does not disclose the importance of placement.  Therefore, the combination would teach it is obvious to have a first weight being forward the heel-side opening and the second weight being rearward the heel-side opening. One having ordinary skill in the art would have found it obvious to have the weights in the first and second locations, as taught by Beach et al., in order to increase club head inertia and improve performance of off-center hits.  
	Regarding claim 26, see the above regarding claim 25.
	Regarding claim 31, Applicant discloses that the weights can be non-circular to prevent rotation.  Sakinaka discloses a mechanism on a circular weight that prevents rotation of the weight while in the opening.  Being that rotation is prevented by both the applicant and Sakinaka, the shape of the weight would not provide an unexpected result.  In light of the above, one having ordinary skill in the art would have found the shape of the weights to be an obvious choice of design.  
s 27-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakinaka (JP 2006-187489) in view of Beach et al. (USPN 7198575) and Sander et al. (USPN 9033815) further in view of Imamoto (USPN 7273423).
	Regarding claim 27, Sakinaka does not disclose an internal rib on the central sole portion.  Imamoto discloses a club head having a weight attached to the central sole portion by a weight retaining feature and a rib extending through the weight retaining feature holding the weight onto the central sole portion (See Figure 5).  The rib extends proximate the forward location to proximate the rearward location (See Figure 7A and 9B).  One having ordinary skill in the art would have found it obvious to have an internal rib, as taught by Imamoto, in order to suppress vibration and increase rigidity.  It should be noted that Sakinaka, Beach et al., and Imamoto all show weight retaining features but in different forms (screws, threaded openings, etc.).
	Regarding claim 28, Beach et al. shows the first and second weights attached to the central sole portion at first and second locations by the weight retaining feature (See Figure 7).  Imamoto shows a weight retaining feature in the form of a threaded opening.  Imamoto also notes that the sole is casted which would imply that the internal rib is co-formed with the weight retaining feature (See Column 5, lines 11 through 19).
	Regarding claim 30, Imamoto discloses the central sole section having toe-to-heel internal rib intersecting the front-rear internal rib and being co-formed with the front-rear internal rib (See Figure 7B).


s 22, 23, 35-38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al. (USPN 8540588) in view of Beach et al. (USPN 7198575).
Regarding claim 22, Rice et al. disclose the weights being interchangeable (See Column 5, lines 50 through 55) but does not disclose the more than one position for more than one weight.  Beach et al. discloses a club head having a central sole section with first and second weights attached thereto wherein the weights vary the location of the center of gravity.  Beach et al. discloses that the club head’s center of gravity extends from a shaft axis a distance delta 1 12 to 25 millimeters in the front to rear direction (See the paragraph bridging columns 4 and 5).  It further shows the first and second weights located proximate the front portion and proximate the rear portion (See Figures 4 and 7).  Beach et al. also notes that the delta 1 distance assists in manipulating the trajectory and spin of the golf ball (See the paragraph bridging columns 4 and 5).  One having ordinary skill in the art would have found it obvious to have the first and second weights positioned forward and rearward of the club head’s center of gravity, as taught by Beach et al., in order to optimize the trajectory and spin of the golf ball.   
Regarding claim 23, Beach et al. discloses that the center of gravity extends from a shaft axis a distance delta 1 12 to 25 millimeters in the front to rear direction (See the paragraph bridging columns 4 and 5).  Since the ranges is 12 to 25mm, this is an indication that the center of gravity moves at most 13mm from one point (delta 1 =12mm) to another point (delta 1 = 25mm).

delta 1 12 to 25 millimeters in the front to rear direction (See the paragraph bridging columns 4 and 5).  It further shows the first and second weights located proximate the front portion and proximate the rear portion (See Figures 4 and 7).  Beach et al. also notes that the delta 1 distance assists in manipulating the trajectory and spin of the golf ball (See the paragraph bridging columns 4 and 5).  One having ordinary skill in the art would have found it obvious to have the first and second weights positioned forward and rearward of the club head’s center of gravity, as taught by Beach et al., in order to optimize the trajectory and spin of the golf ball.   

	Regarding claim 37, see the above regarding claim 35.  The composite material is in the form of heel-side and toe-side inserts.
	Regarding claim 38, see the above regarding claims 35-37.  The composite material is the same for all inserts covering openings.
	Regarding claim 40, Rice et al. disclose the weights being interchangeable (See Column 5, lines 50 through 55).  Rice et al. also discloses that the weights made be of different shapes such as asymmetric (See Paragraph bridging columns 6 and 7).  See the above regarding claim 35 regarding Beach et al. with respect to location of the weights.
Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al. (USPN 8540588) in view of Beach et al. (USPN 7198575) and Sander et al. (USPN 9033815).
	Regarding claim 24, Rice et al. discloses the body having a hosel but Rice et al. does not disclose an adjustable head-shaft connection assembly coupled to the hosel.  Sander et al. discloses a club head having a hosel wherein the hosel has a head-shaft connection assembly attached to the hosel (See Abstract and Figure 3).  One having ordain skill in the art would have found it obvious to have an adjustable head-shaft connection assembly, as taught by Sander et al., in order to adjust the golf club parameters such as loft, lie, height, etc.
	 
s 27, 28, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice (USPN 8540588) in view of Beach et al. (USPN 7198575) and Sander et al. (USPN 9033815) further in view of Imamoto (USPN 7273423).
	Regarding claim 27, Rice et al. does not disclose an internal rib on the central sole portion.  Imamoto discloses a club head having a weight attached to the central sole portion by a weight retaining feature and a rib extending through the weight retaining feature holding the weight onto the central sole portion (See Figure 5).  The rib extends proximate the forward location to proximate the rearward location (See Figure 7A and 9B).  One having ordinary skill in the art would have found it obvious to have an internal rib, as taught by Imamoto, in order to suppress vibration and increase rigidity.  It should be noted that Rice et al., Beach et al., and Imamoto all show weight retaining features but in different forms (screws, threaded openings, etc.).
Regarding claim 28, Rice et al. shows the first and second weights attached to the central sole portion at first and second locations by the weight retaining feature (See Figure 7).  Imamoto shows a weight retaining feature in the form of a threaded opening.  Imamoto also notes that the sole is casted which would imply that the internal rib is co-formed with the weight retaining feature (See Column 5, lines 11 through 19).
Regarding claim 30, Imamoto discloses the central sole section having toe-to-heel internal rib intersecting the front-rear internal rib and being co-formed with the front-rear internal rib (See Figure 7B).
Regarding claim 31, Rice et al. also discloses that the weights made be of different shapes such as asymmetric (See Paragraph bridging columns 6 and 7).
Allowable Subject Matter
Claims 29, 32-34, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

/ALVIN A HUNTER/           Primary Examiner, Art Unit 3711